                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00282-FDW-DSC


 LEWIS CORPENING,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 MONEYLION INC. et. al.,                           )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on Defendants’ “Motion to Compel Arbitration or, in

the Alternative, to Dismiss” (document #11) filed July 9, 2019, Plaintiff’s “Motion for Leave to

File Amended Complaint” (document #17) filed August 22, 2019, and Plaintiff’s “Motion to

Defer/Extend the Time for the Filing of Plaintiff’s Opposition to … Motion to Compel/Dismiss…”

(document #21) filed September 11, 2019.

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.

       Although the Fourth Circuit has not addressed the issue, District Courts in this Circuit have

held that an extension of time to respond to a motion to dismiss extends the time to amend as a
matter of course. See Superior Performers, Inc. v. Phelps, 2015 WL 13650060, *1 (M.D.N.C. May

15, 2015) quoting Hurd v. NDL, Inc., 2012 WL 642425, at *1 (D. Md. Feb. 27, 2012) (“[Plaintiff]

filed her amended complaint 31 days after the defendants filed their motion to dismiss under Rule

12(b)(6). However, because [she] requested and was granted an extension of time to file her

response, the court will consider the amended complaint timely and therefore permitted as a matter

of course”); Jackson v. Merscorp, Inc., 2013 WL 12190523, *1 (M.D.N.C May 20, 2013) (same);

       Plaintiff filed his Motion for Leave to Amend within the extended time for responding to

Defendants’ Motion to Dismiss. See Text-Only Order entered July 18, 2019. Accordingly, the

amendment is as a matter of course.

       It is well settled that an amended pleading supersedes the original pleading and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s “Motion for Leave to File Amended Complaint” (document #17) is

GRANTED. Plaintiff shall file his Amended Complaint within five days of this Order.

       2.   Defendants’ “Motion to Compel Arbitration or, in the Alternative, to Dismiss”

(document #11) is administratively DENIED as moot without prejudice.

       3.   Plaintiff’s “Motion to Defer/Extend the Time for the Filing of Plaintiff’s Opposition

to … Motion to Compel/Dismiss…” (document #21) is DENIED as moot.

       4.   The Clerk is directed to send copies of this Order to counsel of record and to the

Honorable Frank D. Whitney.
SO ORDERED.
              Signed: September 12, 2019
